DOWNEY, Judge.
Appellant complains that the award of permanent alimony is excessive and that the chancellor abused his discretion in requiring the parties to exchange copies of the first page of their federal income tax returns.
Our review of the record and briefs indicates to us that the amount of permanent alimony awarded was within the parameters of the trial court’s discretion when considered in the light of the wife’s need, the husband’s ability to pay, and the standard of living to which the parties had become accustomed during their many years of marriage. In addition, since the appellant is required to pay appellee permanent alimony we conceive the court to have the discretion to require an exchange of income tax information to the extent directed. This could well obviate future petitions to modify where the primary purpose was to obtain discovery to determine whether or not such a petition was justified.
Since no error in the record has been found the judgment appealed from is affirmed.
OWEN, C. J., concurs.
CROSS, J., dissents, without opinion.